DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 6/03/2022 has been entered and is currently under consideration.  Claims 1-8 are allowed.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Daniel Ratoff on 06/13/2022.
The application has been amended as follows:
Claim 1:
A method of separating a template from a cured layer on a substrate comprising:
curing formable material between the template and the substrate to form the cured layer, at a first point in time;
sending instructions, starting separation of the template from the cured layer, to a template position controller to move the template away from the cured layer at a first rate, at a second point in time during the separation, after the first point in time;
receiving, during the separation, a first data set that describes the separation of the template from the cured layer as a function of time starting after the second point in time;
fitting, during the separation, the first data set that describes the separation of the template from the cured layer as a function of time to a database of historical data sets that describe the separation of the template from the cured layer as a function of time;
identifying, during the separation, a target data set in the historical data sets based on a level of the fit of the first data set that describes the separation of the template from the cured layer as a function of time and information in the target data set; and
sending instructions, during the separation, to the template position controller to move the template away from the substrate at a second rate at a third point in time during the separation, after the second point in time based on the identified target data set.

Claim 3:
The method according to claim 1, wherein the database of data sets includes:
a plurality of previously obtained first data sets; and
a quality metric associated with each of the plurality of previously obtained first data sets.

Claims 14-19 canceled.

REASONS FOR ALLOWANCE
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Khusnatdinov et al. (US 2010/0102469 of record) hereinafter Khusnatdinov teaches:
A method of separating a template from a cured layer on a substrate comprising:
curing formable material between the template and the substrate to form the cured layer, at a first point in time ([0026]);
sending instructions, starting separation of the template from the cured layer, to a template position controller to move the template away from the cured layer at a first rate, at a second point in time during the separation, after the first point in time (Fig 11: step 112, processor 54, imprint head 30; [0025-0026, 0045-00487]);
receiving, during the separation, a first data set that describes the separation of the template from the cured layer as a function of time starting after the second point in time (Fig 11: step 114, 116; [0048-0050]);
fitting, during the separation, the first data set that describes the separation of the template from the cured layer with a database that describes the separation of the template from the cured layer (Fig 11: step 118; [0054]; feedback is compared with predetermined levels/characteristics);
identifying, during the separation, a target data set in the database based on the first data set that describes the separation of the template from the cured layer and information in the target data set (Fig 11: step 118; [0054]);and
sending instructions, during the separation, to the template position controller to move the template away from the substrate at a second rate at a third point in time, during the separation, after the second point in time based on the identified target data set (Fig 11: step 118; [0054]).
Khusnatdinov further teaches that the results of the feedback information may be stored and used to form an algorithm for future use.  Khusnatdinov does not explicitly teach that this historical information is used to select the predetermined levels/characteristics.
Therefore, Khusnatdinov does not teach fitting the first data set with a database of historical data sets and identifying, during the separation, a target data set in the historical data sets based on results of the fit of the model of the first data set and information in the target data set.
Ypma et al. (US 2016/0246185 of record) hereinafter Ypma teaches a diagnostic method for correcting errors in an imprinting method using identifying target data based on modeling of measured and historical data and using the target data for corrections in future processes.  Applicant argues that Ypma does not teach applying these corrections to the instant template/cured layer as claimed.  The examiner agrees with this interpretation of the art.
Therefore the art of record does not teach fitting, during separation, the first data set that describes the separation of the template from the cured layer as a function of time with a database of historical data sets that describe the separation of the template from the cured layer as a function of time and identifying, during the separation, a target data set in the historical data sets based on a level of the fit of the first data set that describes the separation of the template from the cured layer as a function of time and information in the target data set.
Since the prior art of record does not teach each and every limitation of the claims, claim 1 is allowed.
Claims 2-8 are allowed due to dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           

                                                                                                                                                                                                  /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743